      Case 1:17-cr-00040-LJV-JJM Document 113 Filed 01/18/19 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                 17-CR-40-V
                                                                 18-CR-105-V
LAWRENCE RUSSELL a/k/a Mucho,

                     Defendant.



     GOVERNMENT’S RESPONSE TO DEFENDANT’S OBJECTIONS TO PSR
                AND SENTENCING MEMORANDUM


       The United States of America, through its attorneys, James P. Kennedy, Jr., United

States Attorney for the Western District of New York, and Timothy C. Lynch, Assistant

United States Attorney, of counsel, hereby files its Response to Defendant’s Objections to the

PSR and Sentencing Memorandum.



       With regard to the defendant’s first objection to the PSR relating to the application of

a 3-level upward adjustment pursuant to Sentencing Guidelines § 3C1.3, the plea agreement

differs from the Sentencing Guideline calculation in the Presentence Report in that the plea

agreement calculated a total offense level of 27 and the presentence report found a total

offense level of 30. This discrepancy is the result of the Presentence Report’s application of

Sentencing Guidelines § 3C1.3, an adjustment which was not applied in the plea agreement’s

calculation of the total offense level. Pursuant to United States v. Lawlor, 168 F.3d 633 (2d

Cir. 1999), the government is bound to advocate the calculation in the plea agreement.
         Case 1:17-cr-00040-LJV-JJM Document 113 Filed 01/18/19 Page 2 of 3




         The defendant’s second objection relates to portions of his criminal history that were

“either dismissed, sealed, or unsupported by records of disposition.” Filing 17 at p. 5. As

the Second Circuit held in United States v. Reese, “a sentencing court is free to consider

hearsay evidence, evidence of uncharged crimes, dropped counts of an indictment and

criminal activity resulting in acquittal.” United States v. Reese, 33 F.3d 166, 174 (2d Cir.

1994).     The Sentencing Guidelines also state that “the court may consider relevant

information without regard to its admissibility under the rules of evidence applicable at trial,

provided that the information has sufficient indicia of reliability to support its probable

accuracy.”     U.S. Sentencing Guidelines Manual § 6A1.3(a); see also Fed. R. Evid.

1101(d)(3) (Rules of Evidence inapplicable at sentencing); 18 U.S.C. § 3661 (“No limitation

shall be placed on the information concerning the background, character, and conduct of a

person convicted of an offense which a court of the United States may receive and consider

for the purpose of imposing an appropriate sentence.”). Here, the defendant’s arrest history

and the facts relating to those arrests, regardless of whether a conviction resulted from it, are

properly included in the PSR, and therefore, these objections should be denied.



         For the same reasons, the defendant’s third objection should be denied too. The

defendant asserts that because the arrest information for this assault pertains to a “Larry”

Russell, rather than “Lawrence” Russell, and the defendant does not recall this incident, it

should not be considered by the Court. However, police records indicate that the person

arrested had the same date of birth and shared the same physical characteristics as the

defendant. See Filing 17 at p. 6. As such, there is “sufficient indicia of reliability to support

its probable accuracy.” U.S. Sentencing Guidelines Manual § 6A1.3(a).




                                               2
      Case 1:17-cr-00040-LJV-JJM Document 113 Filed 01/18/19 Page 3 of 3




       Finally, as agreed to in the plea agreement, the government does not oppose the

defendant’s request for a sentence of 100 months.



       DATED: Buffalo, New York, January 18, 2019.


                                          JAMES P. KENNEDY, JR.
                                          United States Attorney


                                   BY:    s/TIMOTHY C. LYNCH
                                          Assistant United States Attorney
                                          United States Attorney=s Office
                                          Western District of New York
                                          138 Delaware Avenue
                                          Buffalo, New York 14202
                                          716-843-5846
                                          Timothy.Lynch@usdoj.gov




                                             3
